                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

JAMES EDWARD WALKER,                             )
                                                 )
       Plaintiff,                                )
                                                 )
       v.                                        )          No. 4:18-CV-0432-DGK-SSA
                                                 )
NANCY A. BERRYHILL,                              )
Acting Commissioner of Social Security,          )
                                                 )
       Defendant.                                )

                ORDER AFFIRMING THE COMMISSIONER’S DECISION

       This action seeks judicial review of the Acting Commissioner of Social Security’s (“the

Commissioner”) decision denying Plaintiff James Walker’s application for supplemental security

income under Title XVI of the Act (“the Act”), 42 U.S.C. §§ 1381–1383f. The Administrative

Law Judge (“ALJ”) found Plaintiff had severe impairments of schizoaffective disorder,

posttraumatic stress disorder, and alcohol and cannabis abuse, but retained the residual functional

capacity (“RFC”) to be employed as a laundry worker, kitchen helper, and industrial cleaner.

       After carefully reviewing the record and the parties’ arguments, the Court finds the ALJ’s

opinion is supported by substantial evidence on the record as a whole. The Commissioner’s

decision is AFFIRMED.

                                Procedural and Factual Background

       The complete facts and arguments are presented in the parties’ briefs and are repeated here

only to the extent necessary.
         Plaintiff filed his latest application for benefits on April 14, 2016,1 alleging a disability

onset date of December 9, 2013. The Commissioner denied the application at the initial claim

level, and Plaintiff appealed the denial to an ALJ. The ALJ held a hearing and, on October 23,

2017, issued a decision finding Plaintiff was not disabled. The Appeals Council denied Plaintiff’s

request for review on May 18, 2018, leaving the ALJ’s decision as the Commissioner’s final

decision.     Plaintiff has exhausted all administrative remedies and judicial review is now

appropriate under 42 U.S.C. § 1383(c)(3).

                                              Standard of Review

         A federal court’s review of the Commissioner’s decision to deny disability benefits is

limited to determining whether the Commissioner’s findings are supported by substantial evidence

on the record as a whole. Chaney v. Colvin, 812 F.3d 672, 676 (8th Cir. 2016). Substantial

evidence is less than a preponderance, but is enough evidence that a reasonable mind would find

it sufficient to support the Commissioner’s decision. Id. In making this assessment, the court

considers evidence that detracts from the Commissioner’s decision, as well as evidence that

supports it. Id. The court must “defer heavily” to the Commissioner’s findings and conclusions.

Wright v. Colvin, 789 F.3d 847, 852 (8th Cir. 2015). The court may reverse the Commissioner’s

decision only if it falls outside of the available zone of choice; a decision is not outside this zone

simply because the evidence also points to an alternate outcome. Buckner v. Astrue, 646 F.3d 549,

556 (8th Cir. 2011).




1
  The ALJ noted in his decision that Plaintiff reported that to a health provider that he had been denied disability on
three prior occasions. R. at 97, 526.


                                                          2
                                                    Discussion

         The Commissioner follows a five-step sequential evaluation process2 to determine whether

a claimant is disabled, that is, unable to engage in any substantial gainful activity by reason of a

medically determinable impairment that has lasted or can be expected to last for a continuous

period of at least twelve months. 42 U.S.C. § 423(d)(1)(A). Plaintiff argues the ALJ erred by

failing to properly develop the medical evidence of record, and that the appeals council erred by

failing to consider new evidence that was material to the decision.

         In support of his first argument, Plaintiff notes he was unrepresented at the administrative

hearing, but his caseworker testified that he had recently received psychiatric treatment as well as

treatment for chest pains, and the last medical record the ALJ had before him was approximately

fourteen months old. Given all this, the ALJ should have known that additional medical records

existed that he did not have. By failing to attempt to obtain these records, the ALJ failed to fulfill

his duty to fully and fairly develop the record.

         It is well-settled that an ALJ has a “responsibility to develop the record fairly and fully,

independent of the claimant’s burden to press his case.” Snead v. Barnhart, 360 F.3d 834, 838

(8th Cir. 2004). But this duty is triggered only when a crucial issue is undeveloped and the

evidence is insufficient to allow the ALJ to form an opinion. Martise v. Astrue, 641 F.3d 909,

926-27 (8th Cir. 2011). Ultimately, the claimant bears the burden of proving his or her disability.



2
  “The five-step sequence involves determining whether (1) a claimant’s work activity, if any, amounts to substantial
gainful activity; (2) his impairments, alone or combined, are medically severe; (3) his severe impairments meet or
medically equal a listed impairment; (4) his residual functional capacity precludes his past relevant work; and (5) his
residual functional capacity permits an adjustment to any other work. The evaluation process ends if a determination
of disabled or not disabled can be made at any step.” Kemp ex rel. Kemp v. Colvin, 743 F.3d 630, 632 n.1 (8th Cir.
2014); see 20 C.F.R. §§ 416.920(a)–(g). Through Step Four of the analysis the claimant bears the burden of showing
that he is disabled. After the analysis reaches Step Five, the burden shifts to the Commissioner to show that there are
other jobs in the economy that the claimant can perform. King v. Astrue, 564 F.3d 978, 979 n.2 (8th Cir. 2009).




                                                          3
20 C.F.R. § 416.912(a) (“In general, you have to prove to us that you are blind or disabled. You

must inform us about or submit all evidence known to you that relates to whether or not you are

blind or disabled.”).

       It is a close call whether the ALJ adequately developed the record. The Court does not

have to resolve this question, however, because after the ALJ issued his decision, Plaintiff

submitted voluminous new evidence to the Appeals Council. And once the Appeals Council has

reviewed newly submitted evidence, a district court’s review is limited to determining whether the

ALJ’s decision is supported by substantial evidence on the whole, including new evidence

submitted after the decision was made. Davidson v. Astrue, 501 F.3d 987, 990 (8th Cir. 2007)

(“Where, as here, the Appeals Council considers new evidence but denies review, we must

determine whether the ALJ’s decision was supported by substantial evidence on the record as a

whole, including the new evidence.”).

       After reviewing this evidence, the Court holds it does not change the outcome because it

reinforces the ALJ’s finding that Plaintiff’s testimony concerning the severity of his symptoms

was not consistent with the evidence in the record. R. at 93-98. The new evidence reiterates that

Plaintiff received minimal and intermittent treatment; Plaintiff’s symptoms would have improved

if he were compliant with his doctors’ instructions concerning treatment; Plaintiff’s extensive

activities of daily living belied that he was disabled; and Plaintiff’s poor work history suggested

he was not particularly interested in working.

       For example, with respect to Plaintiff’s mental impairments, the records show that while

he was working from August to November of 2015, his examination findings and treatment were

the same as they were during the period he alleges he was disabled. Dr. Khursheed Zia, M.D.’s

examination findings were consistent both before, during, and after the relevant time period. R. at




                                                 4
76, 112-13, 117-18, 126-27, 133-34, 146, 509-10, 516-17. This suggests he was not disabled. See

Van Vickle v. Astrue, 539 F.3d 825, 830 (8th Cir. 2008) (“Thus, despite suffering from what she

calls ‘extreme fatigue,’ [the claimant] continued working for over four years.”). The records show

little more than acute worsening of symptoms related to his drug use. Thus, substantial evidence

on the record as a whole supports the ALJ’s finding that Plaintiff’s mental impairments were not

disabling.

       The same holds true for the evidence related to Plaintiff’s hypertension and atrial

fibrillation. Plaintiff argues the new evidence submitted to the Appeal Council showing his

ongoing treatment for hypertension and for atrial fibrillation indicates it was a severe impairment.

The records before the ALJ showed Plaintiff had been treated for hypertension with a single

notation of irregular heart rate and a recommendation for further testing. R. at 506-07, 542.

Although Plaintiff was later diagnosed with atrial fibrillation and treated with medication, many

examination findings continued to report no cardiovascular abnormalities. R. at 130, 136-37, 208,

211, 273. Granted, the new evidence supports a diagnosis of atrial fibrillation, but it also indicates

it was not a severe impairment because it would improve if he followed treatment

recommendations. R. at 94. He did not. Doctors regularly observed Plaintiff was noncompliant

with treatment recommendations.         R. at 53, 129, 132, 185, 274.         For example, during

hospitalization after his gunshot wound, Plaintiff’s atrial fibrillation was attributed to his

medication nonadherence. R. at 248 (notation reporting “suspect that etiology is secondary to

medical nonadherence”).

       Accordingly, the Court holds the ALJ’s decision is supported by substantial evidence on

the record as a whole, including the new evidence submitted to the Appeals Council.




                                                  5
                                        Conclusion

        For the reasons discussed above, the Commissioner’s decision is AFFIRMED.

        IT IS SO ORDERED.

Date:   April 16, 2019                         /s/ Greg Kays
                                              GREG KAYS, JUDGE
                                              UNITED STATES DISTRICT COURT




                                             6
